We think that the judgment entered upon the report of the referee as modified and affirmed by the Appellate Division is appealable to this court and, therefore, the motion to dismiss the appeal is denied. *Page 663 
This determination, however, should not be regarded as indicating that we think that the appellants can bring up for review on said appeal all of the intermediate orders specified in their notice. Apparently such notice indicates an intent to ask this court to review practically all of the proceedings which have ever been taken in this long litigation, and it is perfectly manifest that some of the orders are discretionary while others cannot be regarded as necessarily affecting the final judgment now before us for review, and, therefore, they cannot be considered on this appeal.
The motion should be denied, without costs.
All concur.
Motion denied.